ġ                  UNITED STATES OF AMERICA
                 UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
                          ____________
ELLIOTT EMERY GARZA,

      Plaintiff,
                                             Case No. 1:17-cv-1119

v.                                           Honorable Phillip J. Green

COMMISSIONER OF
SOCIAL SECURITY,

       Defendant.
______________________________/


                JUDGMENT AWARDING ATTORNEY==S FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT


      For the reasons set forth in the accompanying Memorandum Opinion, the

Court hereby enters judgment in plaintiff=s favor against defendant in the amount of

$3,907.50 (Three Thousand, Nine Hundred, Seven Dollars and Fifty Cents), as full

and final adjudication of EAJA fees and expenses in this action.



Dated:   October 2, 2018                     /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge ġ
